DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 - 10, 13 - 14, 16 - 17, 22, 24, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the European Patent Application Publication by Nakagome et al. (EP # 2990818A2).
Regarding Claim 1, Nakagome teaches in Figures 3 and 16, a battery charging method [0007] comprising: 
charging a battery (2) based on a charging profile (See charging curve F3 as illustrated in Fig 3, [0265, lines 1-3, also see 0063, lines 49-53]); and 
in response to a charging termination event occurring (when voltage of the battery reaches voltage M as illustrated in Fig 16) terminating the charging of the battery [0265, lines 8-9], 
(abnormal variation, see [0266, lines 5-6]) derived based on battery characteristic information (SOC of the battery as illustrated in X-Axis of the Fig 16) and a basic charging profile (Partial Derivative Characteristic Curve, see Fig 16, [0265], Also see Abstract).

Regarding Claim 9, Nakagome teaches the method of claim 1.
Nakagome further teaches wherein the weight information is derived using characteristic values in a state of charge (SOC) interval of the battery characteristic information (see the battery characteristic information “SOC” interval as illustrated in Fig 16).

Regarding Claim 10, Nakagome teaches the method of claim 1.
Nakagome further teaches: wherein the charging profile is modulated from the basic charging profile (Partial Derivative Characteristic Curve, see Fig 16, [0265], Also see Abstract) based on the weight information (abnormal variation, see [0266, lines 5-6]).

Regarding Claim 13, Nakagome teaches in Figures 3 and 16, a non-transitory, computer-readable storage medium storing instructions that, when executed by a processor [0305-0306], cause the processor to perform the method of claim 1 (see rejection of claim 1 above).

Regarding Claim 14, Nakagome teaches in Figures 3 and 16, a battery charging method [0007], comprising: 
determining battery characteristic information (SOC estimation, [0069]) of a battery (Battery Module 2, Fig 3) based on input information (Current and voltage measurements, Col 14, lines 37-49); 
deriving weight information (abnormal variation, see [0266, lines 5-6]) based on the determined battery characteristic information (SOC of the battery as illustrated in X-Axis of the Fig 16); and 
determining a charging profile (See charging curve F3 as illustrated in Fig 16, [0265, lines 1-3, also see 0063, lines 49-53]) based on the derived weight information and a basic charging profile (Partial Derivative Characteristic Curve, see Fig 16, [0265], Also see Abstract), 
wherein the determined charging profile is configured to be implemented to charge the battery [0265, lines 1-3, 0266].

Regarding Claim 16, Nakagome teaches the method of claim 14.
Nakagome further teaches wherein the determining of the battery characteristic information comprises determining the battery characteristic information using a ratio between a change in quantity of electric charge of the battery (dQ) and a change in voltage of the battery (dV), and wherein the change in the quantity of electric charge of the battery and the change in the voltage of the battery are based on a state of charge (SOC) of the battery (abnormal variation, see [0266, lines 5-6]).

Regarding Claim 17, Nakagome teaches the method of claim 14.
Nakagome further teaches wherein the determining of the battery characteristic information comprises determining state of charge-based (SOC-based) dQ/dV to be the battery characteristic information, and wherein dQ is a change in quantity of electric charge and dV is a change in voltage (see Fig 16, [0266]).

Regarding Claim 22, Nakagome teaches the method of claim 14.
Nakagome further teaches wherein the deriving of the weight information comprises deriving the weight information using characteristic values in a state of charge (SOC) interval of the battery characteristic information (see the battery characteristic information “SOC” interval as illustrated in Fig 16).

Regarding Claim 24, Nakagome teaches the method of claim 14.
Nakagome further teaches wherein the determining of the charging profile comprises modulating the basic charging profile (Partial Derivative Characteristic Curve, see Fig 16, [0265], Also see Abstract) based on the derived weight information (abnormal variation, see [0266, lines 5-6]).

Regarding Claim 26, Nakagome teaches in Figures 3 and 16, a battery charging apparatus [0007], comprising: 
a memory configured to store a charging profile [0265, lines 1-3]; and 
a charger (4) configured to charge a battery based on the charging profile [0063, lines 22-24], and 
(When voltage of the battery reaches voltage M, [0265, lines 8-9]), wherein the charging profile is determined using weight information (abnormal variation, see [0266, lines 5-6]) derived based on battery characteristic information (SOC of the battery as illustrated in X-Axis of the Fig 16) and a basic charging profile (Partial Derivative Characteristic Curve, see Fig 16, [0265], Also see Abstract).

Regarding Claim 29, Nakagome teaches the apparatus of claim 26.
Nakagome further teaches wherein the charging profile is determined by applying the weight information (abnormal variation, see [0266, lines 5-6]) to the basic charging profile (Partial Derivative Characteristic Curve, see Fig 16, [0265], Also see Abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application Publication by Nakagome et al. (EP # 2990818A2), in view of the US Application Publication by Ishikawa (US # 20110031938).

Regarding Claim 2, Nakagome teaches the method of claim 1.
Nakagome fails to teach:
wherein the battery characteristic information includes a value associated with an ion diffusivity in a reference battery based on a state of charge (SOC) of the reference battery.
Ishikawa teaches in Figure 4, a battery characteristic information includes a value associated with an ion diffusivity in a reference battery based on a state of charge (SOC) of a reference battery ([0002, lines 3-8, 0022, 0028], Claim 14). 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include to determine battery state of charge 

Regarding Claim 15, Nakagome teaches the method of claim 14.
Nakagome fails to teach:
wherein the battery characteristic information comprises a value associated with an ion diffusivity in the battery based on a state of charge (SOC) of the battery.
Ishikawa teaches in Figure 4, a battery characteristic information comprises a value associated with an ion diffusivity in the battery based on a state of charge (SOC) of the battery ([0002, lines 3-8, 0022, 0028], Claim 14). 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include to determine battery state of charge based on ion diffusivity and soc of the battery within the apparatus of Nakagome, as taught by Ishikawa, in order to control battery charging conditions over a charging regime to optimize the battery charging process (see Ishikawa, [0002, lines 9-11]).

Claims 3 - 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagome, in further view of the Chinese Patent Application Publication by Lai (CN # 110673039A).

Regarding Claim 3, Nakagome teaches the method of claim 1.
(dQ/dV) between a change in quantity of electric charge (dQ) and a change in voltage of the battery (dV), and wherein the change in the quantity of electric charge of the battery and the change in the voltage of the reference battery are based on a state of charge (SOC) of the battery (abnormal variation, see [0266, lines 5-6]).
Nakagome fails to teach:
wherein the battery characteristic information is determined using a ratio between a change in quantity of electric charge and a change in voltage of a reference battery, and wherein the change in the quantity of electric charge of the reference battery and the change in the voltage of the reference battery are based on a state of charge (SOC) of the reference battery.
Lai teaches:
wherein a battery characteristic information is determined using a ratio between a change in quantity of electric charge (dQ/dV) and a change in voltage (dV) of a reference battery (Battery Model, [0102, lines 7-8]), and wherein the change in the quantity of electric charge of the reference battery and the change in the voltage of the reference battery are based on a state of charge (SOC) of the reference battery [0021, lines 1-4, 0025-0026].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to further utilize characteristic information based differential curve dQ/dv and soc of a model battery within the apparatus of Nakagome, as taught by 

Regarding Claim 4, Nakagome teaches the method of claim 1.
Nakagome further teaches wherein the battery characteristic information corresponds to dQ/dV based on a state of charge (SOC) of the battery, and wherein dQ is a change in quantity of electric charge and dV is a change in voltage of the battery (see Fig 16, [0266]).
Nakagome fails to teach:
wherein the battery characteristic information corresponds to dQ/dV based on a state of charge (SOC) of a reference battery, and wherein dQ is a change in quantity of electric charge and dV is a change in voltage of the reference battery.
Lai teaches:
wherein a battery characteristic information corresponds to dQ/dV based on a state of charge (SOC) of a reference battery (Battery Model, [0102, lines 7-8]), and wherein dQ is a change in quantity of electric charge and dV is a change in voltage of the reference battery ([0021, lines 1-4, 0025-0026]. Note: SOC is related to voltage. The higher the SOC of the battery, the closer the battery will be at rated operating voltage. A decrease in the SOC will decrease the battery voltage, therefore the SOC and the voltage are related).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to further utilize characteristic information based differential curve dQ/dv and voltage of a model battery within the apparatus of Nakagome, as 

Regarding Claim 5, Nakagome and Lai teaches the method of claim 4.
Nakagome further teaches wherein the weight information is derived using dQ/dV values in an SOC interval of the dQ/dV (see Fig 16, [0266]).
Nakagome fails to teach wherein the weight information is derived using dQ/dV values in an SOC interval of the dQ/dV, and a modulation rate.
Lai further teaches wherein weight information is derived using dQ/dV values in an SOC interval of the dQ/dV, and a modulation rate [0017, 0034, lines 5-7].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to further include determining weight information based on differential capacity and deviation rate of SOC within the apparatus of Nakagome, as taught by Lai, in order to eliminate the error of SOC calculation and improve SOC accuracy (see Lai, [0037, lines 5-7]).

Regarding Claim 18, Nakagome teaches the method of claim 17.
Nakagome further teaches wherein the weight information is derived using dQ/dV values in an SOC interval of the dQ/dV (see Fig 16, [0266]).
Nakagome fails to teach wherein the weight information is derived using dQ/dV values in an SOC interval of the dQ/dV, and a modulation rate.
Lai teaches wherein weight information is derived using dQ/dV values in an SOC interval of the dQ/dV, and a modulation rate [0017, 0034, lines 5-7].
.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagome as applied to claims 1 and 14 above, in further view of the US Application Publication by Wanatabe et al. (US # 20200103468).

Regarding Claim 6, Nakagome teaches the method of claim 1.
Nakagome fails to teach:
wherein the battery characteristic information is determined using a ratio between a difference in an open-circuit voltage (OCV), based on a state of charge (SOC) of a reference battery, and an overpotential of the reference battery.
Wanatabe teaches in Figures 1-2, a battery characteristic information is determined using a ratio between a difference in an open-circuit voltage (OCV), based on a state of charge (SOC) of a reference battery, and an overpotential of the reference battery [0028, 0081, lines 1-3].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to further include determining battery characteristic based on ratio of OCV and Overvoltage of the battery within the apparatus of Nakagome, as 

Regarding Claim 19, Nakagome teaches the method of claim 14.
Nakagome fails to teach:
wherein the determining of the battery characteristic information comprises determining the battery characteristic information using a ratio between a difference in an open-circuit voltage (OCV), based on a state of charge (SOC) of the battery, and an overpotential.
Wanatabe teaches in Figures 1-2, a battery characteristic information comprises determining battery characteristic information using a ratio between a difference in an open-circuit voltage (OCV), based on a state of charge (SOC) of the battery, and an overpotential [0028, 0081, lines 1-3].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to further include determining battery characteristic based on ratio of OCV and Overvoltage of the battery within the apparatus of Nakagome, as taught by Wanatabe, in order to improve accuracy of SOC estimation if discharge or charge of a secondary battery continues (see Wanatabe, [0010]).




Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagome as applied to claim 1 above, in further view of the US Application Publication by Li (US # 20210281102).

Regarding Claim 11, Nakagome teaches the method of claim 1.
Nakagome fails to teach:
wherein the terminating of the charging of the battery comprises terminating the charging of the battery, in response to a voltage of the battery reaching a threshold voltage.
Li teaches terminating of charging of a battery comprises terminating the charging of the battery, in response to a voltage of the battery reaching a threshold voltage [0033].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include stop charging based on the battery voltage detection within the apparatus of Nakagome, as taught by Li, to optimize the charging system by stopping the charging in order protect batteries from getting overheated and damaged, thus providing safe charging.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagome as applied to claim 1 above, in further view of the US Application Publication by Ogihara et al. (US # 20150188327).

Regarding Claim 12, Nakagome teaches the method of claim 1.

wherein the terminating of the charging of the battery comprises charging the battery with a constant voltage, in response to a voltage of the battery reaching a threshold voltage, and terminating the charging of the battery, in response to a current of the battery reaching a termination current while the battery is being charged with the constant voltage.
Ogihara teaches in Figures 1 and 4, terminating of charging of a battery comprises charging the battery with a constant voltage [0045], in response to a voltage of the battery reaching a threshold voltage (Upper-Limit Voltage V1, [0045]), and 
terminating the charging of the battery, in response to a current of the battery reaching a termination current (cutoff current value A.sub.2) while the battery is being charged with the constant voltage [0045].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include charging the battery with CV charging and terminating charging based on current detection within the apparatus of Nakagome, as taught by Ogihara, in order to regulate charging voltage accurately, thus preventing the battery from getting overcharged which helps improving the battery service life-cycle.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagome as applied to claim 22 above, in further view of the US Application Publication by Park et al. (US # 20210104782).

Regarding Claim 23, Nakagome teaches the method of claim 22.

deriving different weight information by adjusting a modulation rate.
Park teaches deriving different weight information by adjusting a modulation rate (Fig 2, [0053, 0066]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to further include adjusting the within the apparatus of Nakagome, as taught by Park, in order to shorten charging time while preventing an overvoltage of the battery (see Park, [0015]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagome as applied to claim 14 above, in further view of the US Application Publication by Tanii (US # 20170279165).

Regarding Claim 25, Nakagome teaches the method of claim 14.
Nakagome fails to teach:
further comprising: charging the battery based on the determined charging profile.
Tanii teaches charging a battery based on a determined charging profile [0052, lines 1-5].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include charging the battery with predetermined program within the apparatus of Nakagome, as taught by Tanii, in order to regulate charging .

Claims 27 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagome as applied to claim 26 above, in further view of the US Patent to Imai et al. (US # 6107782).

Regarding Claim 27, Nakagome teaches the apparatus of claim 26.
Nakagome fails to teach:
wherein the basic charging profile is a charging profile in which a charging current changes stepwise based on a state of charge (SOC) of a reference battery.
Imai teaches in Figure 11, a basic charging profile is a charging profile in which a charging current changes stepwise based on a state of charge (SOC) of a reference battery (Col 1, lines 21-26).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to further charging the battery in charging phases within the apparatus of Nakagome, as taught by Imai, in order to improve the charging efficiency without degrading the charging speed.

Regarding Claim 28, Nakagome teaches the apparatus of claim 26.
Nakagome fails to teach:
wherein the basic charging profile is a constant current-constant voltage (CCCV) based charging profile.
(Col 1, lines 13-16).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to further include charging the battery in charging phases within the apparatus of Nakagome, as taught by Imai, in order to accurately charge the battery to a prescribed amount safely, thus increasing/extending the lifespan of the battery.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagome as applied to claim 26 above, in further view of the US Application Publication by Zenati et al. (US # 20120022816).

Regarding Claim 30, Nakagome teaches the apparatus of claim 26.
Nakagome fails to teach:
wherein the weight information comprises weight information for each of modulation rates, and wherein the charging profile is determined by multiplying the basic charging profile and the weight information for each of the modulation rates.
Zenati teaches wherein weight information comprises weight information for each of modulation rates, and wherein charging profile is determined by multiplying a basic charging profile and the weight information for each of the modulation rates [0054-0055].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to further include charging the battery in charging phases .

Allowable Subject Matter
Claims 7 - 8 and 20 - 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for the indication of allowable subject matter.
In terms of Claim 7, the prior art doesn't teach alone or combination teaches:
wherein the battery characteristic information corresponds to (dEs/dET)2 based on a state of charge (SOC) of the reference battery, and 
wherein dET is a change in voltage while a current is being applied, and dEs is a difference between an open-circuit voltage (OCV) before the current is applied and an OCV after the current is applied, in combination with all other elements recited in the claim 7.
Claim 8, the claim would be allowed as it further limit allowed claim 7.

In terms of Claim 20, the prior art doesn't teach alone or combination teaches:
wherein the battery characteristic information corresponds to (dEs/dET)2 based on a state of charge (SOC) of the reference battery, and 
wherein dET is a change in voltage while a current is being applied, and dEs is a difference between an open-circuit voltage (OCV) before the current is applied and an 
Claim 21, the claim would be allowed as it further limit allowed claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Application Publication by Coffin et al. (US # 20180059498) teaches in Figures 3 - 4 and 6, an electrochromic device charging method (118, [0098]), comprising: 
charging a electrochromic device (118) based on a charging profile (CC and CV [0105-0106, lines 1-13]); and 
in response to a charging termination event occurring (“charge in the electrochromic device has reached the target charge Qtarget”) terminating the charging of the electrochromic device [0106, lines 18-24], 
The US Application Publication by Jung (US # 20170126023) teaches in Figure 1 and 11, a battery charging method [0036, 0116-], comprising: 
charging a battery (Fig 11, 1130) based on a charging profile [0005, 0116-0120]; and 
in response to a charging termination event occurring (battery voltage is greater than or equal to V.sub.c), terminating the charging of the battery [0068].
The European Patent Application Publication by Chuich (EP # 3492939A1) teaches in Figures 1A and 2A, a characteristic calculating module (110, Fig 1, [0024, 
The US Patent to Imai et al. (US # 6107782) teaches in Figures 1 - 3, a battery charging method (Fig 1, Col 1, lines 13-15), comprising: 
charging a battery (10) based on a charging profile (Col 3, lines 62-67, Col 4, lines 1-10); and 
in response to a charging termination event occurring (Charging Current = termination current value (e.g., 0.05 CA)), terminating the charging of the battery (Col 4, lines 11-15).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859